DETAILED ACTION
Applicant’s amendment filed 3/1/2021 has been fully considered. 
Claims 2-21 are pending and have been examined. Claim 1 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding the argument against Haider, Haider teaches and suggests converting email from one format to another format, not executable, for security reasons, thus, picking one of the suggested formats, graphic, asci texts, is still within the teachings of Haider. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
Claims 1-21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of Patent No. 10348690.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
“A method, comprising: intercepting, at a gateway, a message directed to a message client, transforming, by the gateway, the message into an image format by taking an image of the message in a pixel format; notifying, by the gateway, a recipient, of the message that the message was received, and providing, by the gateway, the message in the image format for viewing on the message client while preventing the message client from accessing the message in an original format, associated with the message” (claim 2, instant application) is analogous to 
“A method, comprising: filtering, by a messaging gateway of a messaging system, a message sent from a sender and directed to a recipient associated with a messaging client that is controlled by the messaging gateway within the messaging system; identifying, by the messaging gateway, the message that was filtered in a messaging format sent from the sender; rendering, by the messaging gateway, the message from the messaging format to an image format by optically transforming the message into the image format; storing, by the messaging gateway, the message in the image format in a location accessible to the messaging client; providing a mechanism for the recipient for accessing the message in the image format from the location; sending an out-of-band message that is outside the messaging system to the recipient that identifies a receipt of the message by the messaging gateway and the mechanism in the out-of-band message; and preventing the messaging client from handling or processing the message in the messaging format through the messaging system” (claim 1, patent 10348690).
This is a provisional obviousness-type double patenting rejection because the conflicting claims of the instant application have not in fact been patented.
The claims of the conflicting patents and/or applications contain every element of claims 2-21 of the instant application and thus anticipate the claims of the instant application. Claims 2-21 of the instant 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species with that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is “anticipated” by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic claim. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (20070100999), and further in view of Shevchenko (20050251693).
Regarding claim 2, Haider teaches A method, comprising (abstract, par.44-46):
intercepting, at a gateway, a message directed to a message client (fig.3, par.35-42); 
transforming, by the gateway, the message into an image format (par.9, 24-29, 38-40); 
notifying, by the gateway, a recipient of the message that the message was received; and providing, by the gateway, the message in the image format for viewing on the message client while preventing the message client from accessing the message in an original format associated with the message (par.7-17, 36-44). 
 teaches transforming, by the gateway, the message into an image format by taking an image of the message in a pixel format (par.100-120).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Haider to convert messages to pixel formats as taught by Shevchenko.
One of ordinary skill in the art would have been motivated to perform such a modification to further prevent devices from receiving executable information (Shevchenko, par.10-40, 100-120).
Regarding claim 13, Haider teaches A method, comprising (abstract, par.44-46):
preventing, by a proxy device, a message that is sent from a sender in an original format from being delivered to a recipient on a message client device (fig.3, par.35-39); 
converting, by the proxy device, the message from the original format into an image format (par.9, 24-29, 38-40); and 
delivering, by the proxy device, the message in the image format to the message client device for access by the recipient (par.7-17, 36-44). 
Haider allegedly does not expressly disclose, however, Shevchenko teaches converting, by the proxy device, the message from the original format into an image format by taking an image of the message in a pixel format (par.100-120).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Haider to convert messages to pixel formats as taught by Shevchenko.
One of ordinary skill in the art would have been motivated to perform such a modification to further prevent devices from receiving executable information (Shevchenko, par.10-40, 100-120).
Regarding claim 20, Haider teaches A system, comprising (abstract, par.44-46):
a proxy device; and a message gateway; wherein the message gateway is configured to: invoke the proxy device when a message is received from a sender and is directed to a recipient of a message client (fig.3, par.35-39); 

wherein the message gateway is further configured to: send the message in the image format to the recipient on the message client (par.7-17, 36-44). 
Haider allegedly does not expressly disclose, however, Shevchenko teaches convert the message from an original message format to an image format bv taking an image of the message in a pixel format (par.100-120).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Haider to convert messages to pixel formats as taught by Shevchenko.
One of ordinary skill in the art would have been motivated to perform such a modification to further prevent devices from receiving executable information (Shevchenko, par.10-40, 100-120).
Regarding claim 3, Haider/Shevchenko teaches wherein intercepting further includes processing the method as a milter process initiated on the gateway upon receipt of the message directed to the recipient (Haider, par.35-38). 
Regarding claim 4, Haider/Shevchenko teaches wherein transforming further includes producing print data for printing the message wherein the print data is in the image format (Haider, par.38-42). 
Regarding claim 5, Haider/Shevchenko teaches wherein transforming further includes capturing one or more screenshots of the message while displayed on the gateway to produce the image format (Haider, par.38-42). 
Regarding claim 6, Haider/Shevchenko teaches wherein transforming further includes parsing a body of the message to identify embedded links within the message (Haider, par.36-42). 
Regarding claim 7, Haider/Shevchenko teaches wherein parsing further includes traversing each link and imaging a source web page associated with that link and adding an imaged version of the source web page as an attachment to the message in the image format (Haider, par.9, 24-29, 36-42). 
Regarding claim 8, Haider/Shevchenko teaches wherein transforming further includes stripping metadata associated with the message from a body of the message (Haider, par.25-30). 
Regarding claim 9, Haider/Shevchenko teaches wherein stripping further includes transforming the metadata into a first image file associated with the message and transforming the body of the message as a second image file associated with the message (Haider, par.25-30, 38-44). 
Regarding claim 10, Haider/Shevchenko teaches wherein transforming further includes scanning the message for attachments, opening each attachment, transforming each content of each attachment into one or more images files (Haider, par.9, 24-29, 36-42). 
Regarding claim 11, Haider/Shevchenko teaches wherein notifying further includes constructing a second message and sending the second message to the recipient as a notification that the message in the image format is available for viewing (Haider, par.34-37). 
Regarding claim 12, Haider/Shevchenko teaches wherein providing further includes making metadata associated with the message, a body or payload associated with the message, and attachments provided with the message available to the message client as images viewable from the message client (Haider, par.9, 24-29, 36-42). 
Regarding claim 14, Haider/Shevchenko teaches wherein preventing further includes integrating the method into a messaging server associated with the message client device (Haider, par.31-35). 
Regarding claim 15, Haider/Shevchenko teaches wherein converting further includes converting a body or a payload of the message into a first image and metadata of the message into a second image (Haider, par.9, 24-29, 36-42). 
Regarding claim 16, Haider/Shevchenko teaches wherein converting further includes converting sites associated with embedded links of the body or the payload into one or more third images (Haider, par.9, 24-29, 36-42). 
Regarding claim 17, Haider/Shevchenko teaches wherein converting further includes converting attachments that were attached to the message into one or more fourth images (Haider, par.9, 24-29, 36-42). 
Regarding claim 18, Haider/Shevchenko teaches wherein delivering further includes attaching the first image, the second image, the one or more third images, and the one or more fourth images into a new message and sending the new message to the recipient at the message client device (Haider, par.9, 24-29, 36-42). 
Regarding claim 19, Haider/Shevchenko teaches wherein attaching further includes providing second metadata for the new message that includes portions of the metadata associated with the message (Haider, par.31-35). 
Regarding claim 21, Haider/Shevchenko teaches wherein the proxy device is further configured to: convert any attachments or any web pages referenced as links in the message to attachment images and provide the message in the image format with the attachment images to the message gateway (Haider, par.9, 24-29, 36-42).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (20140026187), Agnew (20160088115), McLarty (20130275383) teach rendering emails as images. Stewart (20090165138, 20080229416) teaches converting emails and attachments to non-executable formats for final delivery at a gateway/proxy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419